IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

 

In xe: Chapter 11
iPic-Gold Class Entertainment, LLC, et ai.,' Case No. 19-11739 (LSS)
Debtors, (Jointly Administered)
ORDER GRANTING

DEBTORS’ MOTION TO SHORTEN NOTICE AND SCHEDULE HEARING
WITH RESPECT TO DEBTORS’ MOTION FOR ENTRY OF ORDER AUTHORIZING
DEBTORS TO FILE UNDER SEAL CERTAIN EXHIBITS TO DEBTORS’ MOTION
FOR AN ORDER (D APPROVING TERMS AND AUTHORIZING IMPLEMENTATION
OF KEY EMPLOYEE RETENTION PLAN AND KEY EMPLOYEE INCENTIVE
PLAN; (I) AUTHORIZING DEBTORS TO MAKE POSTPETITION SEVERANCE
PAYMENTS; AND (1) GRANTING RELATED RELIEF

Upon consideration of the motion (the “Motion to Shorten”)? for an order
pursuant to Del. Bankr. LR. 9006-1(e) scheduling an expedited hearing and shortening notice of
the Debtors’ Motion for Entry of Order Authorizing Debtors to File Under Seal Certain Exhibits
to Debtors’ Motion for an Order (1) Approving Terms and Authorizing Implementation of Key
Employee Retention Plan and Key Employee Incentive Plan; (I1) Authorizing the Debtors to
Make Postpetition Severance Payments, and (IH) Granting Related Relief (the “Motion to
Seal”), filed by the above-captioned debtors and debtors in possession (collectively, the
“Debiors”); the Court having considered the Motion to Shorten; the Court finding that (a) the
Court has jurisdiction for a hearing pursuant to 28 U.S.C. §§ 157 and 1334, (b) the Motion to

Shorten is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and (c) venue is proper pursuant

 

! The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media LLC (0150); iPic Texas, LLC (N/A), and Delray Beach Holdings, LLC
(1035), The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432,

? Capitalized terms not defined herein shall have the meaning attributed in the Motion to Shorten or Motion, as
applicable.

DOCS_DE:225208. § 39566/002

 
to 28 U.S.C. §§ 1408 and 1409; and notice of the Motion to Shorten being adequate and
sufficient; and after due deliberation and sufficient cause appearing therefor, IT Is HEREBY
ORDERED THAT:

4------The Motiomto-Shorterts GRANTED.” |
Maras +2 Shetlien dé.

b 2. A hearing to consider the/Motion to Seal shall be heid on September 11,
A
2019 at 11:00 a.m. prevailing Eastern Time.
Me
3, Objections or responses to the Motion to Seal, if any,must’be made on-o

(LP bf befice he, Abiler pe
before September-10; atnoeor prevar. austen Time.

4. Within one business day after the entry of this Order, the Debtors shall
serve a copy of this Order and a notice for the Hearing on the Motion to Seal in the manner
described in the Motion to Shorten.

5. This Court shall retain jurisdiction to enforce and interpret the provisions

of this Order.

Ati fe pirate

-AURIE SELBER SILVERSTEIN
UNITED STATES BANKRUPTCY JUDGE

 

my, oy
- LOL PEA. @ PE| 4

‘Vilmington, Delaware

DOCS_DE:225208.1 395664002

 
